Case 3:19-cv-00418-REP-RCY Document 22-12 Filed 05/14/20 Page 1 of 4 PageID# 179


                                               \^ou)e \}. Ray
                                                C\\/\\ Ac^rion Wo.




                                 EXHIBIT            J
Case 3:19-cv-00418-REP-RCY Document 22-12 Filed 05/14/20 Page 2 of 4 PageID# 180




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION



            UHURU BARAKA ROWE,

                 Plaintiff,                             DECLARATION OF
                                                        ATTORNEY BETH A. NORTON
            V.
                                                        Civil Action No. 3;19-cv-418
            TRACY S. RAY,et al..

                 Defendants.



         Attorney Beth A. Norton declares:


         On or about May 10, 2018, I became aware through my paralegal associate. Cor!

         Bedols, that Uhuru Rowe's friends and family members had not heard from him or

         been able to reach him for a few weeks. I called Sussex II State Prison and left three

         messages over the next two days to inquire about his status. I finally received a retum

         call on the third day from a woman (I believe named either Debbie or Linda) who told

         me on that call that the entire facility had been on lockdown for a week and a half. She

         assured me that there was nothing going on with Mr. Rowe personally and that his

         family and friends should hear from him again very soon.


         I relayed the message to my paralegal Cori Bedois. About two days later, Ms. Bedois
         let me know that this information was false and that another inmate at the prison had

         confirmed to her that Mr. Rowe had, in fact, been placed in solitary confinement. That

         day. May 14, 2018, I sent Mr. Rowe an engagement letter that would create an official
         attomey/client relationship and that offered my help. Ms. Bedois indicated to me that it
         was believed that Mr. Rowe had been placed in solitary confinement as a result of his
Case 3:19-cv-00418-REP-RCY Document 22-12 Filed 05/14/20 Page 3 of 4 PageID# 181




         political activism, including exposing prison conditions to outsiders through various

         writings.


         I received the signed engagement letter from Mr. Rowe a few days later, as well as a

         letter from him confirming that he had been placed in solitary confinement, had been

         given no reason for his isolation, had not been allowed to attend the hearing regarding

         his solitary confinement, and reiterating his belief that he had been isolated as a result

         of his activism.



         i declare under penalty of perjury that the foregoing is true and correct.


         Executed on this 7^ day of April, 2020




                                            Beth A. Norton
                                       Norton Health Law, P.C.
                                             P.O. Box 866
                                        Earlysville, VA 22936
                                           (434)978-3100
                                    bnorton@nortonhealthlaw.com
Case 3:19-cv-00418-REP-RCY Document 22-12 Filed 05/14/20 Page 4 of 4 PageID# 182




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION



             UHURU BARAKA ROWE,

                  Plaintiff,

             V.



             TRACY S. RAY, T.L. BIRCKHEAD,               SUMMONS
             B. PERKINS, K. CLARK, MICHELLE
             CARPENTER, NATASHA                          Civil Action No. 3:19-cv-418
             PERKERSON, C. COLEMAN,L
             SHAW, L. TAYLOR, and M.
             BRADLEY

                  Defendants.



          TO THE ABOVE-NAMED DEFENDANTS:



          You are hereby summoned and required to serve upon Plaintiff, whose address is

          Greensville Correctional Center, 901 Corrections Way, Jarratt, Virginia 23870, an

          answer to the Complaint which is herewith served upon you within         days after

          service of this Summons upon you, exclusive of the day of service. If you fail to do

          so, judgment by default will be taken against you for the relief demanded in the

          Complaint. You must also file your answer with the clerk of this court within a

          reasonable period of time after service.




          Clerk of the Court                         Date




          (By) Deputy Clerk
